Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 10, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
  162545(4)                                                                                                 David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  JOHN O’BRIEN,                                                                                          Elizabeth M. Welch,
            Plaintiff,                                                                                                 Justices

  v                                                                  SC: 162545
  BOARD OF LAW EXAMINERS,
             Defendant.
  ______________________________________/

      On order of the Chief Justice, the motion of defendant to seal the record is
  GRANTED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 10, 2021

                                                                                Clerk